DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 6/15/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/15/2021. In particular, original Claim 1 has been amended to recite new limitations, while newly added claims 15-20 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2015/0171348)



Regarding the new limitations recited in claim 1 drawn to X being an alkyl group substituted with an aryl group having 7-40 carbon atoms, as set forth in the previous Office action, X in the ligand is given by CR, where the group R is disclosed as an aromatic ring system having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R1 ([0011]). The group R1 is disclosed as a straight chain alkyl having 1 to 20 carbon atoms ([0012]).  The group R1 can be substituted by one or more radicals R2 ([0012]). The group R2 is disclosed has an aromatic hydrocarbon radical having 1 to 20 carbon atoms ([0013]). Accordingly, the disclosure of the reference disclose recited Formula (2), i.e. Ar1-X, where Ar1 is a phenyl group and X is C1-20 alkyl substituted with a C1-20 aromatic hydrocarbon radical and therefore the disclosure of the reference encompasses X is an alkyl group substituted with an aryl group having 7-40 carbon atoms as recited in the present claims.

Regarding claim 15, Stoessel et al teaches all the claim limitations as set forth above. From the discussion set forth above, the reference discloses ligand L1 given by recited Formula (3-1).

Regarding claim 16, Stoessel et al teaches all the claim limitations as set forth above. Additionally, the reference discloses Formula (CyD-3) ([0039]), i.e.

    PNG
    media_image1.png
    152
    127
    media_image1.png
    Greyscale
,
where “#” indicates the position where CyD is bonded to CyC, and “*” indicates the position CyD is bonded to the metal M ([0039]); X is CR or N ([0033]). Accordingly, the reference discloses recited ligand L1 given by Formula (3-2) of the claims, where the recited groups R1-R5, R10, and R11 are H or a C1-20 alkyl

Regarding claim 17, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L1, where the recited group R1 is a C1-20 alkyl.

Regarding claim 18, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L1, where the recited group R5 is a C1-20 alkyl.

Regarding claim 19, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L1, where the recited group R1 is a C1-20 alkyl.

Regarding claim 20, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L1, where the recited group R5 is a C1-20 alkyl.

Response to Arguments
Applicant's arguments filed 6/15/20201 have been fully considered but they are not persuasive. 

Applicants argue that Stoessel does not disclose any particular species of an iridium complex compound including the combination of require limitations as in the present claims, but rather the reference discloses a genus that is alleged to include the type of compound presently claimed. However, it is the Examiner’s position that the reference does not disclose a genus, but rather explicitly discloses the claimed core ligands as well as the substituents that can be found or substituted on the ligand including those presently claimed.

Applicants argue that the generic formula with the numerous possible choices have wide variability in terms of the possible options that results in a very larger number when considering the possible permutations envisioned in Stoessel. However, while the reference may disclose a large number of possible choices of for the substituents, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the ligands and substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Stoessel appears to express a preference for compound that are not of the specific type in the present application nor with the same characteristics and those preferred in the present application – Stoessel focused on green/blue light emission whereas red light emissions are preferred in the present application. However, the fact that the reference In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Secondly, any recitation in the present claims drawn to the color or wavelength of light emitted from the claimed organometallic complex are conspicuous by its absence in the present claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that in the instant case, the Examiner has not sufficiently articulated why one of ordinary skill in the art would have been motivated to use the substituents in the present claims in view of Stoessel’s preferred arrangements, particularly given the enormous breadth of the genus encompassed by the generic teachings therein. However, as discussed above, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the ligands and substituents disclosed by the reference and thereby arrive at the claimed compound with a reasonable expectation of success. 
Secondly, it is noted that while the reference prefers certain substituents, this does not obviate the fact that the reference discloses ligands and ligand substituents encompassed by the present claims. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that Stoessel does not describe or suggest the invention defined in claim 1 where X represents an alkyl group substituted with an aryl group having 7-30 carbon atoms.  However, as discussed above X in the ligand is given by CR, where the group R is disclosed as an aromatic ring system having 5 to 60 aromatic ring atoms, which can be substituted with one or more radicals R1. The group R1 is disclosed as a straight chain alkyl having 1 to 20 carbon atoms.  The group R1 can be substituted by one or more radicals R2. The group R2 is disclosed has an aromatic hydrocarbon radical having 1 to 20 carbon atoms. Accordingly, the disclosure of the reference disclose recited Formula (2), i.e. Ar1-X, where Ar1 is a phenyl group and X is C1-20 alkyl substituted with a C1-20 aromatic hydrocarbon radical and therefore the disclosure of the reference encompasses X is an alkyl group substituted with an aryl group having 7-40 carbon atoms as recited in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767